           Case 1:19-cv-11104-RA Document 35 Filed 12/08/20 Page 1 of 2
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 12/8/2020


 GLYNNIS WYNN and KATELYNN
 EDGERLY, individually and on behalf of all
 others similarly situated,
                                                                 No. 19-CV-11104 (RA)
                              Plaintiffs,
                                                                         ORDER
                         v.

 TOPCO ASSOCIATES, LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

        No later than December 18, 2020, the parties are directed to submit supplemental letter

briefs of no greater than seven single-spaced pages, on the following questions:

        Separate and apart from Plaintiffs’ claims concerning the word “Vanilla” on the front of
        the product, (1) Have Plaintiffs sufficiently alleged that the ingredient list, on its own, is
        misleading to a reasonable consumer? (2) Does federal law preempt Plaintiffs’ claims
        with respect to the ingredient list itself?

        It is further ordered that, on December 22, 2020, at 11:30 a.m., the parties are directed to

appear by telephone for oral argument on these questions and any other issues the parties wish to

raise. To access the conference, the parties shall use the following information: Call-in Number:

(888) 363-4749; Access Code: 1015508. This conference line is open to the public.

        Should counsel for either party be unavailable at that time, the parties are directed to meet

and confer and propose alternative dates and times, either before December 22 or as soon

thereafter as is feasible.

SO ORDERED.
         Case 1:19-cv-11104-RA Document 35 Filed 12/08/20 Page 2 of 2




Dated:   December 8, 2020
         New York, New York

                                       Ronnie Abrams
                                       United States District Judge




                                      2
